Mr. Justice Sheldon delivered the opinion of the Court: This case was before this court at the January term, 1873, when, upon a full consideration of the merits of the case, an opinion of the court was pronounced, concluding as follows: ‘‘ We are of opinion that a peremptory mandamus should be awarded,” and the judgment was reversed and the cause remanded for such other and further proceedings as to law and justice should appertain. Such other and further proceeding would be to award a peremptory writ of mandamus, which was afterward accordingly done by the court below, after the filing of a transcript of the remanding order. This appeal is taken from the judgment awarding the peremptory writ of mandamus. It does not appear, from the record, that any new testimony was heard after the cause was remanded, and it is not claimed by appellant’s counsel that any such evidence was introduced. This judgment was but in conformity with the opinion of this court in the ease, and will not be reviewed. The judgment will be affirmed. Judgment affirmed. Mr. Justice Scott took no part in this decision.